Citation Nr: 1425477	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-00 106	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether an April 10, 1946, rating decision, a June 18, 1947, rating decision, an April 11, 1949, rating decision, or a May 4, 1950, rating decision, each of which denied entitlement to service connection for a left elbow disability, contained clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to September 15, 2011, for the grant of entitlement to service connection for left elbow deformity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from March 1941 to December 1945.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the issue of whether an April 10, 1946, rating decision, a June 18, 1947, rating decision, an April 11, 1949, rating decision, or a May 4, 1950, rating decision, each of which denied entitlement to service connection for a left elbow disability, contained CUE; and a claim for entitlement to an effective date prior to September 15, 2011, for the grant of entitlement to service connection for left elbow deformity.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


